Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear in claims 1 and 10 what the Applicant means by “obtaining data required for control”. It is unclear where the data is obtained from. It is unclear if the data is obtained from a memory or database that has predetermined operational values or if the data is obtained from a fuel cell currently in operation. It is also unclear where the data required for control is received from and where it is transmitted to.
3.	It is unclear in claims 1 and 10 what the Applicant means by “determining whether the data required for control are received completely”. It is unclear what “determining” involves or what takes place during “determining”. It is unclear if a receiving location is responsible for “determining whether the data required for control are received completely” and how the receiving location determines whether the data required for control are received completely.
4.	It is unclear in claims 1 and 10 what the Applicant means by “estimating an internal state of the fuel cell based on the outlet pressure of the air compressor and the voltage of the fuel cell to obtain a state estimation result”. It is unclear what “estimating” involves or what takes place during “estimating”. It is unclear the range of values of the “outlet pressure of the air compressor” and the range of values of “the voltage of the fuel cell” that makes it possible to estimate the internal state of the fuel cell.
5.	It is unclear in claims 1 and 10 what the Applicant means by calculating a target outlet flow of the air compressor and a target current of the fuel cell with a model prediction control algorithm based on the state estimation result”. The steps carried out or involved in the “model prediction control algorithm” is unclear. 
6.	It is unclear in claims 1 and 10 what the Applicant means by “calculating a control voltage of the air compressor based on the rotational speed of the air compressor, the outlet pressure of the air compressor, and the target outlet flow of the air compressor”. The range of values of the rotational speed of the air compressor, range of values rotational speed of the air compressor, range of values of the target outlet flow of the air compressor that makes it possible to calculate a control voltage of the air compressor is unclear.
7.	It is unclear in claims 1 and 10 what the Applicant means by “tracking the power of the fuel cell based on the target current of the fuel cell, and controlling air supply of the fuel cell based on the control voltage of the air compressor”. It is also unclear how the tracking takes place. The device that makes the tracking possible is unclear. The range of values of the “target current of the fuel cell” and the range of values of the “control voltage of the air compressor” is also unclear.
8.	Claims 2-9 and 11-18 are also unclear based on their dependencies on claims 1 and 10.

Relevant Prior Art
US20130052545

A fuel cell control method based on model prediction control (fuel cell system that is able to accurately estimate the amount of liquid water in a fuel cell [0014]), comprising the following steps:
S1: obtaining data required for control, wherein the data required for control (the sensors are electrically connected to the control unit 40, and data detected by the sensors are transmitted to the control unit 40 [0032])
comprise required power for a fuel cell system, a rotational speed of an air compressor, outlet pressure of the air compressor (the control unit 40 operates the air compressor 20 at a predetermined flow rate [0058]), temperature of a fuel cell (temperature sensor 36 detects the temperature of the fuel cell 10 [0032]), gas pressure of a cathode inlet of the fuel cell, gas pressure of a cathode outlet of the fuel cell (The internal pressure sensor 38 detects the pressure in the fuel cell 10 and the pressure in the cathode electrodes [0032]), a voltage of the fuel cell, and a current of the fuel cell (The, voltage sensor 32 detects the voltage of the fuel cell 10. The current sensor 34 detects the current flowing through the fuel cell 10 [0032]);



S2: determining whether the data required for control are received completely, and under a condition that the data required for control are received completely (data detected by the sensors are transmitted to the control unit 40 [0032] which implies transmitted data was completely received), proceeding to step S3, otherwise proceeding to step S1;

S3: estimating an internal state of the fuel cell based on the outlet pressure of the air compressor and the voltage of the fuel cell to obtain a state estimation result, wherein the internal state comprises pressure and partial pressure of oxygen of the cathode of the fuel cell (internal pressure of the fuel cell 10 during the voltage drop are detected respectively by the voltage sensor 32, the current sensor 34, the temperature sensor 36 and the internal pressure sensor 38 [0050]);
S4: calculating a target outlet flow of the air compressor and a target current of the fuel cell with a model prediction control algorithm based on the state estimation result (the control unit 40 executes control so as to maintain the fuel cell 10 generating power at a predetermined voltage for a predetermined period of time and then stops supply of fuel gas from the fuel gas tank 14 while supplying oxidant gas by the air compressor 20 to thereby drop the voltage of the fuel cell 10 [0053]);
S5: calculating a control voltage of the air compressor based on the rotational speed of the air compressor, the outlet pressure of the air compressor, and the target outlet flow of the air compressor (the control unit 40 executes control so as to maintain the fuel cell 10 generating power at a predetermined voltage for a predetermined period of time and then stops supply of fuel gas from the fuel gas tank 14 while supplying oxidant gas by the air compressor 20 to thereby drop the voltage of the fuel cell 10 [0053]); and
S6: tracking the power of the fuel cell based on the target current of the fuel cell (the control unit 40 executes control so as to maintain the fuel cell 10 generating power at a predetermined voltage for a predetermined period of time [0050]; The current sensor 34 detects the current flowing through the fuel cell 10 [0032]), and controlling air supply of the fuel cell based on the control voltage of the air compressor (…the air compressor 20 may be stopped to stop supply of oxidant gas (air) to the cathode electrodes [0035]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722